The Chancellor.
The facts are represented to be that the moneys received by the insolvent were deposited in bank and mingled with its general funds; that the bank account in which the proceeds of sale were deposited never fell below the amount thereof, and was in excess thereof at the time of the appointment of the receivers. Where such is the case, the money belonging to the claimants is sufficiently traced and identified and its payment to the party entitled to it should be ordered. Perry on Trusts, (11th Ed.) § 828; 39 Cyc. 539.
The case of Jones v. United Tire & Rubber Corp., 14 Del. Ch. 51, 120 A. 744, is distinguishable, for in that case the funds could not be traced. What became of them, whether they were deposited in bank or otherwise handled, could not be, or at least was not, shown.
Order accordingly.